--------------------------------------------------------------------------------

Exhibit 10.1
 
[***] INDICATES INFORMATION THAT HAS BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST AND THIS INFOMRATION HAS BEEN FILED UNDER SEPARATE COVER WITH
THE COMMISSION.
 
MASTER SERVICES & EQUIPMENT PURCHASE AGREEMENT
 
THIS MASTER SERVICES & EQUIPMENT PURCHASE AGREEMENT (the “MSA”; together with
all Exhibits and other attachments, the “Agreement”) is made as of the 12th day
of March, 2012 (“Effective Date”) by and between Hyatt Corporation, a Delaware
corporation with a principal place of business at 71 S. Wacker Dr., Chicago, IL
60606 (hereinafter “Hyatt”) and Roomlinx, Inc., a Nevada corporation, with a
principal place of business at 2150 W. 6th Avenue Broomfield, CO
80020  (hereinafter “Roomlinx”).  Hyatt or Roomlinx shall mean “Party,” and
Hyatt and Roomlinx collectively shall mean “Parties.”
 
WITNESSETH:
 
WHEREAS, Hyatt or its Affiliates (as defined below) manages, own or franchises
hotels under the Hyatt brand or other various brands, including, without
limitation, Park Hyatt, Grand Hyatt, Hyatt Regency, Andaz and Hyatt Resorts;
 
WHEREAS, Roomlinx provides high speed internet access including the equipment,
network design, implementation, maintenance and support services as further
described on Exhibit A (referred to herein as the “HSIA System” and, with
respect to the services provided by Roomlinx with respect to the HSIA System,
the “HSIA Services”);
 
WHEREAS, Roomlinx provides content-provider services including access to movies,
music, video games, interactive services, business applications and
communication tools, and other types of programming, media and certain other
content as further described on Exhibit A (the “Content”);
 
WHEREAS, Roomlinx owns a proprietary interactive information and entertainment
system to deliver Content which is comprised of a remote control, a media
console such as a set-top box or related device, wireless keyboard, graphical
user interface, database, all other equipment and user software to operate on a
high-speed local area network and installs, maintains and supports such
system as further described on Exhibit A (referred to herein as the “iTV
System” and, with respect to the services provided by Roomlinx with respect to
the iTV System, the “iTV Services”);
 
WHEREAS, Roomlinx provides satellite or cable Free To Guest in-room programming
(“FTG”) together with the required equipment and installation services as
further described on Exhibit A (the referred to herein as the “FTG System” and,
with respect to the services provided by Roomlinx with respect to the FTG
System, the “FTG Services”); and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, certain Hotels (as defined below) may desire to procure, and Roomlinx
is willing to provide, the HSIA System, Content, iTV System and FTG System, as
more particularly set forth herein (collectively, the HSIA System, Content, iTV
System and FTG System shall be referred to herein as the “System”);
 
WHEREAS, certain Hotels may desire to procure, and Roomlinx is willing to
provide, the HSIA Services, iTV Services and FTG Services, as more particularly
set forth herein (collectively, the HSIA Services, iTV Services and FTG Services
shall be referred to herein as the “Services”);
 
NOW, THEREFORE, for and in consideration of the agreements of the Parties set
forth below and intending to be legally bound, the Parties hereby mutually agree
as follows:
 
1.            Term of the Master Services Agreement.   This Agreement shall be
for a term commencing on the Effective Date and, unless earlier terminated as
set forth herein, shall remain in effect for the longer of: (a) five (5) years
after sixty (60) days following the Effective Date (“Initial Term”); and (b) to
the extent any HSA (as defined below) is in effect as of the end of such Initial
Term, then the terms and conditions of this Agreement shall apply to such HSA
through the expiration or termination of such HSA (the “Extension Term”).  Hyatt
shall have the right to extend the Initial Term or the Extension Term of this
Agreement (whichever is later) with respect to any or all HSAs on a
month-to-month basis for a period up to eighteen (18) months after the
expiration or termination of such Initial Term or Extension Term (as the case
may be and provided that termination of the Initial Term of Extension Term was
not by Roomlinx due to Hyatt’s uncured, material breach of the Agreement) upon
written notice to Roomlinx sent at least sixty (60) days prior to the expiration
of the Initial Term or Extension Term (as the case may be) (“Renewal
Term”).  Further, upon completion of a Renewal Term, Hyatt shall further have
the right to extend any or all HSAs on a month-to-month basis (the “Second
Renewal Term”), provided that Roomlinx may terminate any or all remaining HSAs
during the Second Renewal Term upon ninety (90) days prior written notice to
Hyatt (for clarity, with no termination effective until after the ninetieth
(90th) day of the Second Renewal Term), collectively  the Initial Term,
Extension Term, Renewal Term and Second Renewal Term shall be referred to herein
as the “Term”).
 
2.
Agreement Structure; Scope of Service.

 
 
A.
The Parties acknowledge and agree that this Agreement is a master agreement
which governs the relationship between Hyatt and Roomlinx.  Subject to Section
2(B)(ii) and Section 3 below, Hotels designated by Hyatt in its sole discretion
will enter into a separate HSA (as defined in Section 2(B)i below) for Roomlinx
to provide the Services directly to such Hotel.

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
During the Term, Roomlinx agrees to offer the Systems and Services to the Hotels
designated by Hyatt in Hyatt’s sole discretion (and subject to Section 3
below).  For purposes of this Agreement, “Hotel” or “Hotels” means the hotels,
that: (i) are owned and operated by Hyatt (or its Affiliates) and located in the
United States, Canada and the Caribbean (“Territory”) (subsection (i), the
“Owned Hotels”); (ii) are located in the Territory and owned by a third party,
but operated or managed by Hyatt (or its Affiliates) (“Managed Hotels”); or
(iii) are located in the Territory and franchised by Hyatt (or its Affiliates)
(“Franchised Hotels”). Notwithstanding the foregoing, the provision of the
Systems and Services by Roomlinx are subject to: (x) any geographic restrictions
on the provision of Services as mutually agreed upon by the Parties and set
forth in the applicable Exhibit(s); (y) applicable laws, rules or regulations on
Content; and (z) any other limitations as mutually agreed upon by the Parties
and set forth in the applicable Exhibit(s).

 
 
i.
Each Hotel designated by Hyatt shall have the right to place an order for any
Systems and Services with Roomlinx (“Order”) and upon receipt by Roomlinx of
such Order, Roomlinx and the Hotel will negotiate in good faith and exercise
commercially reasonable efforts to sign a Hotel Services & Equipment Purchase
Agreement substantially in the form attached hereto as Exhibit C (“Hotel
Agreement” or “HSA”); provided that Roomlinx agrees and acknowledges that
certain Hotels will have Hotel specific terms and conditions [***].

 
 
ii.
The parties to the applicable Hotel Agreement shall be solely responsible for
their obligations under such Hotel Agreement.  For clarity, Hyatt shall not be
responsible for any obligations under a Hotel Agreement unless Hyatt is a party
to such Hotel Agreement.  Roomlinx will ensure that Hyatt shall have the right
to enforce all of the rights and remedies granted to a Hotel under a Hotel
Agreement or pursuant to a Statement of Work on behalf of such Hotel.  The
Parties agree that if a Roomlinx act or omission gives rise to a Claim or right
to make a Claim by both: (A) Hyatt under this Agreement; and (B) Hyatt or
Hotel(s) under one or more HSAs, then in such case, any applicable limitations
on liability set forth in this Agreement shall apply to such Claim.  The Parties
further agree that, if both Hyatt and Hotel have the right to assert a Claim
under an HSA, only one of either the Hotel or Hyatt (as such Hotel and Hyatt
shall determine) shall assert such Claim and the limitations on liability set
forth in the HSA shall apply.  In addition to the other terms and provisions of
the Hotel Agreement, each Hotel Agreement shall include:

 
 
a.
The scope of Systems and Services to be provided by Roomlinx to such Hotel under
the applicable Hotel Agreement, and the applicable timelines and relative
obligations of the parties;

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
The fees, expenses and payment for the Systems and Service to be provided by
Roomlinx to a Hotel under the applicable Hotel Agreement; and

 
 
c.
The service level agreements of the maintenance and support services, in the
form attached hereto as Exhibit D for the Systems and Services to be provided by
Roomlinx to a Hotel under the applicable Hotel Agreement.

 
 
iii.
With respect to any agreement entered into between a Hotel and Roomlinx prior to
the Effective Date of this Agreement with respect to any of the Services and
Systems, the Parties agree that a Hotel Agreement consistent with the
requirements of this Agreement will be provided to such Hotels and, if accepted
by the Hotel, will supersede and replace that Hotel’s existing agreement;
provided that the initial term of any existing agreement will not be extended as
a function of the Hotel entering into a Hotel Agreement.  Conflicts with the
foregoing notwithstanding, Section 2(B)(iv) below shall apply with regard to any
Hotel that has signed an agreement with Roomlinx prior to the Effective Date of
this Agreement, provided that such Hotel agrees to exercise the option provided
for in Section 2(B)(iv).

 
 
iv.
To the extent that a Hotel Agreement is executed with a Hotel and, during the
term of such Hotel Agreement, the Hotel is no longer a Hotel (as that term is
defined in this Agreement), then Hyatt or Hotel shall have the right to
terminate such Hotel Agreement immediately upon prior written notice to
Roomlinx, without any additional compensation to Roomlinx or liability to Hyatt
or Hotel and subject to Roomlinx’s transition obligations as set forth in
Section 9(H). and provided the Hotel, if it received financing from Roomlinx,
fully pays off such financing concurrent with the termination or an alternate
arrangement agreed with Roomlinx.

 
 
C.
For any Hotel Agreement entered into during the initial eighteen (18) months
following the Effective Date, such Hotel Agreement shall expire upon expiration
of the Initial Term of this Agreement.  For any Hotel Agreement entered into on
or after the initial eighteen (18) months following the Effective Date and
during the Initial Term, such Hotel Agreement shall have an initial term of five
(5) years following the effective date of such Hotel Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
D.
The Parties to this Agreement or the parties to a Hotel Agreement may enter into
one (1) or more statement(s) of work that describe the Services to be provided
by Roomlinx to Hyatt (or its Affiliates) or a Hotel (as the case may be) in a
form substantially similar to Exhibit E (each a “Statement of Work” or
collectively, “Statements of Works”).  Each Statement of Work:  (i) shall be
numbered sequentially and named according to a naming convention mutually agreed
to by the parties thereto; (ii) must be signed by authorized representatives of
both parties thereto; and (iii) must state that it is entered into pursuant to
and in accordance with this Agreement or the HSA, as applicable. Each Statement
of Work will have a project plan which shall include, at a minimum, the
following:  (A) scope of work; (B) specifications for the deliverables; (C) the
responsibilities of each party; (D) the required resources; (E) timeframes for
completion of the work; and (F) milestones and dependencies and the actions to
remedy for failure to meet milestones.  Once the Statement of Work has been
mutually agreed to and signed by the parties, Roomlinx shall perform the
Services set forth in the Statement of Work in accordance with such Statement of
Work.

 
 
E.
Within the body of this Agreement, reference is made specifically to various
Exhibits and such Exhibits shall apply to each Hotel Agreement unless the
Exhibits specifically exclude the application to such Hotel Agreement.

 
 
F.
“Affiliate” means with respect to a given entity, an entity that is controlled
by, under common control with or controls such entity, where “control” means an
entity’s (i) ownership, directly or indirectly, of equity securities entitled it
to exercise in the aggregate at least 50% of the voting power of another entity
or (ii) possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of or with respect to another entity,
whether through the ownership of securities, by contract or otherwise.

 
3.
Scope of Service; Commitments; Change Control Procedures.

 
 
A.
The Services and Systems provided by Roomlinx under a Hotel Agreement may
include an iTV System which is defined as one of the following: (i) Interactive
TV (“InteractiveTV” or “Full Option”); (ii) SmartTV (“SmartTV” or “Mid Option”);
or (iii) Video on Demand (“Lite Option”) and related maintenance and support of
Roomlinx as agreed upon by the Hotel that is a party to the Hotel Agreement.

 
 
B.
The Services and Systems provided by Roomlinx under a Hotel Agreement may
include additional offerings of Roomlinx as agreed upon by the Hotel that is a
party to the Hotel Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
C.
Roomlinx Obligations.

 
i.      Roomlinx shall provide, at its expense, a full time employee to act as a
point of contact or liaison with Hyatt (each, a “Business Manager”) and may
change their respective Business Managers at any time, upon written notice to
Hyatt.  The Business Manager shall be considered a Key Personnel.
 
ii.     Roomlinx shall participate in a review no less than once per calendar
quarter conducted by the Business Manager at a mutually agreed upon time and
location. 
 
iii.            Roomlinx will provide a roadmap of its products and services to
Hyatt upon Hyatt’s request and no greater than once per calendar quarter.
 
iv.   To the extent Roomlinx is engaged to perform Services for a Hotel, [***].
During the initial installation, for matters and circumstances within Roomlinx
or its subcontractor’s or agent’s control, Roomlinx shall ensure that no Room is
without TV service for more than [***] hours, unless mutually agreed to
otherwise in the applicable Hotel Agreement and Statement of Work.
 
v.     [***]
 
vi.    [***]
 
vii.   [***]
 
viii.          Roomlinx shall provide Hyatt with notice of any subcontractors it
uses to perform Services or Systems.  Roomlinx hereby agrees that this Agreement
is between Hyatt and Roomlinx, and Roomlinx remains responsible for the acts and
omissions of its agents, including subcontractors as though it were Roomlinx
performing.
 
 
D.
Roomlinx will provide the Services and Systems set forth in a Hotel Agreement to
all Rooms at such Hotel.  Subject to the limited and exclusive obligation,
liability and remedy set forth in Section 3(D)(vii) below, Hyatt and Roomlinx
agree that:

 
 
i.
[***]

 
 
ii.
[***]

 
 
ii.
[***]

 
 
iv.
[***]; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
v.
Hyatt shall provide Roomlinx with non-binding rolling monthly forecasts of
Orders anticipated to be made by the Hotels, in order to provide Roomlinx
sufficient time to make necessary commitments in respect of such Orders.

 
 
vi.
Orders for a minimum of thirty thousand (30,000) Rooms will be placed with
Roomlinx within eighteen (18) months following the Effective Date, and such
Orders shall include iTV System and Services, at a minimum.

 
 
vii.
[***]

 
 
viii.
In the event that Hyatt meets its obligations under Section 3(D)(i) and Roomlinx
is unable to complete installation at all Hotels that have executed HSAs prior
to eighteen (18) months from the Effective Date (“Order Commitment Date”) within
twenty-one (21) months from Effective Date (“Install Commitment Date”), Roomlinx
agrees to extend the discount option per Exhibit A-2, Section 4 until such
Hotels are installed; provided that, all such Hotels allow Roomlinx to begin
installation within thirty (30) days after entry into such HSA and SOW and the
Hotels have reasonably cooperated with Roomlinx in such installation.  To the
extent that Roomlinx does not have adequate resources to complete the
installation of equipment at Hotels that have executed HSAs and SOWs prior to
the Order Commitment Date by the Install Commitment Date in parallel with other
(non-Hyatt) brand-wide hotel installations, Roomlinx shall give priority to such
Hotels.

 
 
E.
[***]

 
 
F.
Roomlinx shall not enter into any agreement or arrangement with a Major Hotel to
provide iTV Services to the extent that Roomlinx will commence providing such
services prior to December 1st 2012 following the Effective Date of this
Agreement.  For the purposes of this Agreement, “Major Hotel” shall be defined
as a single brand that possesses, within its brand, more than fifty (50) hotels
located in the Territory; provided, however, Roomlinx may contract and may
engage in pilots during such period.  Notwithstanding the foregoing, if Hyatt’s
obligations set forth in Section 3(D)(i-vi) are eliminated under Section 3(E),
then this Section 3(F) shall be of no further force or effect.

 
 
G.
Upon Hyatt’s request, Roomlinx will assist in sales and educational efforts as
approved by Hyatt in advance with the Hotels regarding the Services of Roomlinx.

 
 
 

--------------------------------------------------------------------------------

 
 
 
H.
Hyatt shall have the right to request a change with respect to the Services
(“Change”).  To the extent Hyatt requests a Change, Roomlinx shall provide to
Hyatt a written analysis of the Change (“Change Analysis”) describing any
changes in products, services, assignment of personnel and other resources that
Roomlinx believes would be required and additional fees and costs that would be
charged by Roomlinx therefor per the applicable Exhibits.  Any Change shall be
documented by the Parties in writing (a “Change Order”), which Change Order may
include all applicable elements of the applicable Change Analysis.  Neither
Party shall have any obligation with respect to a Change unless and until a
Change Order has been executed by authorized representative of each Party in
accordance with the procedures set forth in this Section (“Change Control
Procedures”).

 
 
I.
Roomlinx shall test all Systems and Services prior to installation of any such
Systems and Services at a Hotel pursuant to mutually agreed test and acceptance
guidelines (“T&A Standards”).  Roomlinx shall provide such written evidence as
set forth in the T&A Standards.  Hyatt shall have the right to review and accept
or reject the installation of all Systems and Services pursuant to the quality
assurance (“QA”) standards agreed to by the parties within ninety (90) days
after the Effective Date and, if no QA standards are agreed to, then generally
accepted industry standards for systems and services of a similar nature to the
nature of the Systems and Services contemplated herein shall apply (“Acceptance
Standard”).  If Hyatt or Hotel rejects any of the Systems or Services due to
failure to achieve the Acceptance Standard, Roomlinx shall, at its own cost,
promptly re-perform the Services and provide fixes to the Systems.  Hyatt shall
then have the right to review and accept or reject such Systems and Services in
accordance with this Section.  No Systems and Services shall be accepted until
such Systems and Services have attained the Acceptance Standard, as Hyatt or the
Hotel shall certify within in accordance with this Section (“Acceptance”). If a
Hotel is offering Services or Systems prior to Acceptance, the Hotel’s payment
obligation shall begin at the time of use, not Acceptance.

 
4.
Fees; Payments; Financing; Taxes.

 
 
A.
All fees and charges (collectively, “Systems and Services Fees”) payable by the
Hotels for the Systems and Services are set forth in the Exhibits to this
Agreement.  If Roomlinx is to provide Preliminary Services (e.g. site survey and
as further defined in the applicable Statement of Work) to a Hotel, such Hotel
shall place a purchase order for [***] with Roomlinx before Roomlinx shall be
required to perform such Preliminary Services.

 
 
B.
All undisputed amounts due under this Agreement and any Hotel Agreement (unless
otherwise mutually agreed in the Hotel Agreement) shall be paid in U.S. currency
within forty-five (45) days following Hyatt (or the applicable Hotels) receipt
of a proper, undisputed invoice.

 
 
 

--------------------------------------------------------------------------------

 
 
 
C.
Roomlinx will provide up to the lesser of the (a) Hyatt Equivalent Amount
(defined below) and (b) eleven million US dollars ($11.0 million) for Owned
Hotels, Managed Hotels and Franchised Hotels to purchase equipment for the
Systems from Roomlinx (“Roomlinx Financing”) at interest rates no greater
than 11.5% per annum over the term of the Hotel Agreement:

 
 
i.
Roomlinx financing shall be made available only to Owned Hotels, Managed Hotels
and Franchised Hotels who meet the following Roomlinx minimum credit criteria
and who have selected either the Full Option or Mid Options:

 
(a) Occupancy Rate. Hotel has an average minimum occupancy rate of at least an
average of [***] for 24 months prior to an Order; and
 
(b) Financials.  Hotel has a Debt to EBITDA Ratio of [***] or less at the time
of an Order.
 
 
ii.
Roomlinx shall be granted a first priority purchase money security interest in
any and all equipment, or proceeds received from the sale of the physical
equipment, financed with Roomlinx Financing (“Collateral”) of the Owned Hotel,
Managed Hotel or Franchised Hotel, Roomlinx shall be authorized to file
financing statements and any other applicable documents in order to perfect such
security interest and Roomlinx shall require such Owned Hotel, Managed Hotel or
Franchised Hotel to abide by certain covenants and restrictions until Roomlinx
has been repaid all amounts owing to Roomlinx.  To the extent permitted by the
Hotel’s policy at a reasonable additional cost, if any, and only with regard to
the financed equipment, such Owned Hotel, Managed Hotel or Franchised Hotel
shall add Roomlinx as an additional insured on its insurance policies and
provide a certificate of insurance to Roomlinx.

 
 
iii.
For any given Owned Hotel, Managed Hotel or Franchised Hotel that has received
Roomlinx Financing, the maturity date for any Roomlinx Financing shall be no
later than the earliest to occur of: (a) expiration of the Initial Term, (b)
termination of this Agreement, or (c) termination of the Hotel Agreement with
such Hotel.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iv.
“Hyatt Equivalent Amount” shall mean the amount of installation fees that are
payable to Roomlinx by Owned Hotels that have not taken Roomlinx financing,
under Hotel Agreements with such Owned Hotels.

 
 
D.
Each Hotel shall be responsible for all taxes applicable to the Services
provided by Roomlinx under the Hotel Agreement to the extent that such taxes are
included in the invoice for the Services to which such taxes apply, except that
Hotel is not responsible for taxes attributable to the income, gross receipts or
net worth of Roomlinx. The applicable Hotel shall collect and pay sales tax due
in respect of any Hotel’s guests’ use of the Services and Systems and such sales
taxes shall be excluded from the calculation of any Revenue Shares.

 
 
E.
Step-In Rights.

 
 
i.
For purposes of this Section 4(E), a “Triggering Event” shall mean either of the
following: (a) Roomlinx is subject to a bankruptcy, assignment for the benefit
of its creditors, or is in receivership or similar proceeding, and which causes
Roomlinx to be unable to pay a lender supporting its Financing Obligation or a
Content provider in a manner that would have a material adverse affect on
provision of System and Services, or Roomlinx otherwise declares in writing to
Hyatt that Roomlinx will be unable to pay a lender supporting its Financing
Obligation or a Content provider in a manner that would have a material adverse
affect on provision of System and Services (“Financial Insecurity”); or (b)
Roomlinx is unable to perform its Services or Systems obligations hereunder
after having the opportunity to do so, such failure to perform would cause a
material adverse effect on Hyatt (including making Services unavailable) and
such failure can be cured by Hyatt or a third party on a commercially reasonable
basis (“Performance Discontinuance”).

 
 
ii.
On and after a Trigger Event and until such Trigger Event is cured the
Triggering Event, Hyatt may assign Hyatt staff or third parties to step in and:
(a) perform only the Services or Systems that are not being performed in
accordance in this Agreement due to the Triggering Event until such time as
Roomlinx cures the Triggering Event; and (b) makes the minimum payment necessary
to cure any Financing Obligation or payment to a Content vendor, solely to the
extent Roomlinx is not paying the same during the continuance of the Triggering
Event.  In addition, with respect to the Financing Obligations, Roomlinx shall
use commercially reasonable efforts such that Hyatt has the right to step in to
any agreements between Roomlinx and a third party during the continuance of a
Triggering Event to provide the financing to the Hotels so that Hyatt and the
Hotels may continue to receive the benefit of the Financing Obligations until
such time as Roomlinx can demonstrate the ability to resume provision of the
Financing Obligations to the reasonable satisfaction of Hyatt.  In addition,
with respect to Roomlinx’s agreements with Content providers, Roomlinx shall use
commercially reasonable efforts such that Hyatt has the right to step in to any
agreements between Roomlinx and third party Content providers during the
continuance of a Triggering Event to ensure that Hotels continue to receive the
Content, Services and Systems until such time as Roomlinx can demonstrate the
ability to resume provision of the Content, Systems and Services to the
reasonable satisfaction of Hyatt.  Collectively, the prior two sentences shall
be referred to herein as the “Step-In Rights.”

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
Step-In Notice.  Hyatt may exercise its Step-In Rights by giving Roomlinx notice
during the continuance of a Triggering Event (the “Step-In Notice”) The Step-In
Notice must specify in reasonable detail the Triggering Event basis on which
Hyatt is entitled to exercise its Step-In Rights and the affected Systems and
Services.

 
 
F. 
Exercise of Step-In Rights.

 
 
i.
As soon as practicable, but not longer than three (3) business days, following
Roomlinx’s receipt of the Step-In Notice, Hyatt and Roomlinx shall discuss any
alternative course of action which Roomlinx may undertake to remedy the event
giving rise to the Step-In Rights, and the manner in which Hyatt shall exercise
its Step-In Rights, including how Hyatt shall engage any third party to act on
its behalf.  If Roomlinx and Hyatt fail to reach agreement within five (5)
business days after Roomlinx’s receipt of the Step-In Notice, Hyatt may exercise
its Step-In Rights.  Hyatt’s exercise of its Step-In Rights shall not prejudice
any other rights of Hyatt or Roomlinx, except as otherwise set forth in this
Section 4(E) under this Agreement.

 
 
ii.
In exercising its Step-In Rights, Hyatt may itself provide, or may employ a
replacement third party provider to provide, the permitted actions in Section
4(E)(ii).  Roomlinx shall cooperate fully with and provide all necessary
assistance to Hyatt and any replacement third party provider to enable the cure
of the Triggering Event.  Roomlinx’s assistance shall include, on a
non-exclusive basis, as permitted by applicable law and applicable
agreements:  (a) granting Hyatt or the replacement third party provider
management reasonable access to relevant Roomlinx employees; (b) granting Hyatt
or the replacement third party provider access to Roomlinx’s premises and
materials as needed to provide the Services; (c) granting Hyatt or the
replacement third party provider access to management records and systems which
relate to the affected Systems and Services as needed to provide the Systems and
Services; and if Hyatt requests, providing written confirmation that Hyatt may
give to third parties confirming that Hyatt is exercising its rights in
compliance with this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
G.
If Hyatt exercises its Step-In Rights for a Performance Discontinuance:

 
 
i.
Hyatt shall not be obligated to pay or make any payments (whether Fees or
otherwise) to Roomlinx for Systems and Services that Hyatt is providing during
the continuance of the Triggering Event; and (ii) Roomlinx shall be liable to
pay any additional reasonable costs directly incurred by Hyatt solely as a
result of the exercise of the Step-In Rights to cure a Triggering Event and that
could not be mitigated by Roomlinx and that exceed the amount Roomlinx would
have been paid by Hotel for Systems and Services during the continuance of the
Triggering Event.  Hyatt shall provide written notice to Roomlinx of such costs
incurred promptly after incurrence of such costs. Hyatt’s exercise of its
Step-In Rights shall not constitute a waiver by Hyatt of any termination rights
or rights to pursue a claim for damages arising out of the failure that led to
its exercise of the Step-In Rights.

 
 
H.
Step-Out Notice.  Hyatt’s Step-In Rights shall end when the applicable
Triggering Event is resolved to Hyatt’s reasonable satisfaction.  Hyatt shall
deliver a sufficiently prior written notice to Roomlinx specifying the date
Hyatt plans to conclude its Step-In Rights (the “Step-Out Notice”).  Roomlinx
shall, following receipt of a Step-Out Notice, meet with Hyatt to discuss
Hyatt’s findings as a result of the exercise of its Step-in Rights.  Within ten
(10) business days after the meeting, Roomlinx shall develop and deliver to
Hyatt a plan to implement Hyatt’s reasonable recommendations to improve the
Systems and Services.

 
5.
Intellectual Property.

 
 
A.
As between the Parties, Hyatt shall own and retain all worldwide right, title
and interest in and to all Intellectual Property (as defined in Section 5.D
below) or other intellectual property rights owned by Hyatt prior to the
Effective Date of this Agreement and all improvements thereto.

 
 
B.
As between the Parties, Roomlinx shall own and retain all worldwide right, title
and interest in and to all Intellectual Property or other intellectual property
rights owned by Roomlinx prior to the Effective Date of this Agreement and all
improvements thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
 
C.
During the Term:

 
 
(i) Roomlinx shall make available to Hyatt all Intellectual Property relating to
or arising from the System or Services (for clarity, the use of “make available”
under this subsection means to provide the benefits of the applicable
Intellectual Property solely as it is associated with the Services or Systems,
and not as a separate delivery of the Intellectual Property or any related
hardware or equipment); and

 
 
(ii) to the extent that there are any improvements to Roomlinx’s Intellectual
Property related to or arising from the System or Services, Roomlinx shall make
such improvements promptly available to Hyatt, without any additional
compensation or charges to Hyatt except that any improvements commissioned and
paid for by a third party for exclusive use by such third party shall not be
provided to Hyatt solely to the extent there is any exclusivity period granted
to such third party and only for the duration of such exclusivity period.

 
 
D.
For purposes of this Agreement, “Intellectual Property” means a Party’s Marks
(as defined below), copyrighted materials, patents, and trade secrets.

 
 
E.
Except as set forth in Section 5.A. or Section 5.F. or as otherwise mutually
agreed by the Parties in writing, Roomlinx owns all worldwide right, title and
interest in and to any and all Intellectual Property produced, generated,
developed or created by Roomlinx in the course of providing Services under this
Agreement (“Deliverables”).

 
 
F.
If Hyatt: (i) believes in good faith that Hyatt has developed, created or
generated an improvement to the Intellectual Property of Roomlinx that, under
this Agreement, would otherwise be deemed the Intellectual Property of Roomlinx
and (ii) requests a perpetual license or ownership rights in such Improvement
(an “Improvement”), then Hyatt shall provide Roomlinx with a written request to
discuss its Improvement (“Formal IP Meeting”).  A Formal IP Meeting shall
include: (a) Roomlinx’s CEO, (b) a Hyatt Senior Vice President or Executive Vice
President, (c) Roomlinx’s designated technology representative, (d) Hyatt’s
designated technology representative; and (e) Roomlinx’s and Hyatt’s
intellectual property counsel in each case unless such attendance has been
waived by the applicable Party in writing. Roomlinx shall reply to Hyatt
promptly as to whether Roomlinx elects to participate in such a Formal IP
Meeting or to reject such Formal IP Meeting and if Roomlinx does not respond
within 30 days, it will be deemed to have rejected participation in a Formal IP
Meeting.  If any communications regarding an Improvement between Roomlinx and
Hyatt occur prior to a Formal IP Meeting and Hyatt does not request a Formal IP
Meeting within fifteen (15) days after such communications, then any development
of such Improvement as between Hyatt Intellectual Property and Roomlinx
Intellectual Property, shall be Roomlinx Intellectual Property.  If Roomlinx
elects to participate in such Formal IP Meeting, then the following terms shall
apply:

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
The Parties will convene for such a Formal IP Meeting, during which time, Hyatt
shall describe in detail the applicable Improvement.  Then during or promptly
following such Formal IP Meeting, Roomlinx shall provide notice to Hyatt if
Roomlinx claims such Improvement was Roomlinx Intellectual Property or
Confidential Information of Roomlinx prior to the date of such Formal IP Meeting
(“Roomlinx Intellectual Property & Plans”).

 
 
ii.
If Roomlinx claims it to be part of Roomlinx Intellectual Property & Plans, then
Roomlinx must provide evidence sufficient to demonstrate the same; provided that
if Hyatt is reasonably objects that such evidence does not demonstrate the same,
the Parties agree to form a board comprised of a single representative from each
Party (“Improvement Review Board” or “Board”) and the purpose of the Board will
be to make determinations of what is or is not Roomlinx Intellectual Property &
Plans solely for purposes of this Section 5.F and not with respect to any other
purpose of this Agreement or otherwise.  Each Party’s representative shall be a
senior member of the Party’s management team with the necessary technical and
business expertise necessary to make determinations presented to the Board.  The
Board shall render its determinations within ten (10) days of any such
meeting.  In the event that the Board is unable to reach a decision on any
matter submitted to it for consideration, the Board members shall agree on a
neutral third party, paid in equal shares by the Parties, to render the
necessary decision and the decision of the neutral third party will be deemed to
be the decision of the Board.  Either Party may change its representative to the
Board upon thirty (30) days prior written notice to the other Party.

 
 
iii.
If the Board or neutral third party determines that such Improvement was
Roomlinx Intellectual Property & Plans, and if Roomlinx develops such
Improvement to its Intellectual Property as an improvement to the Systems and
Services during the Term, Roomlinx will make such Improvement available to Hyatt
on a non-exclusive basis hereunder, free of any additional charge to Hyatt
pursuant to the rights granted to Hyatt in Systems and Services hereunder.  If
Roomlinx does not develop such Improvement to its Intellectual Property as an
improvement to the Systems and Services within twelve (12) months after such
Formal IP Meeting, (A) Roomlinx does not relinquish any ownership of its
Intellectual Property, (B) the Parties obligations under Section 10 remain in
effect (subject to 5.F.(iii).(C) below) and (C) Roomlinx grants Hyatt a
non-exclusive, perpetual, irrevocable, worldwide, royalty-free, fully-paid up
right and license to use, copy, modify, display, transmit (including
electronically and wirelessly), and create derivative works of such Improvement
(including  the right to charge guests for the same and use third parties to
develop) solely for use within the Hotels designated by Hyatt.  The foregoing
does not grant Hyatt a license to or waiver of any infringement or
misappropriation of any other Roomlinx Intellectual Property and any Hyatt work
product related thereto is not deemed part of the System or Services for
purposes of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iv.
If the Board determines that such Improvement is not existing Roomlinx
Intellectual Property & Plans, the Parties obligations under Section 10 remain
in effect and Roomlinx may develop such Improvement as an improvement to the
Systems and Services (“Hyatt Proposed Deliverable”), and if Roomlinx elects to
develop it, the Parties shall mutually agree on either (A) or (B) below and any
other applicable development parameters: (A) Hyatt pays for such development,
and Roomlinx grants to Hyatt and all Hotels designated by Hyatt an exclusive,
perpetual, unlimited, irrevocable, worldwide, royalty-free, fully-paid up right
and license to use, copy, modify, display, transmit (including electronically
and wirelessly), and create derivative works of such Hyatt Proposed Deliverable
(including, without limitation, the right to charge guests for the same and use
third parties to develop) or (B) Roomlinx pays for such development, and
Roomlinx makes such Hyatt Proposed Deliverable available to Hyatt and the Hotels
designated by Hyatt pursuant to the rights granted to Hyatt and the Hotels in
the Systems and Services, free of additional charge to Hyatt and the Hotels and
Roomlinx may license such Hyatt Proposed Deliverable to third parties and
exploit it otherwise without any restrictions.

 
 
v.
If Roomlinx fails to claim that such Improvement is part of Roomlinx
Intellectual Property & Plans, the Parties agree that such Improvement will be
the Intellectual Property of Hyatt and Confidential Information of Hyatt
hereunder and Roomlinx assigns and shall assign to Hyatt all of Roomlinx’s
right, title and interest in and to the Improvement.

 
 
G.
Subject to the terms and conditions in this Agreement, Roomlinx grants to Hyatt
(and its Affiliates) a non-exclusive, non-transferable, worldwide license to use
the Roomlinx® trademark in a manner approved in advance, in writing, by Roomlinx
in connection with marketing and encouraging use of the Services by the Hotels.

 
 
 

--------------------------------------------------------------------------------

 
 
 
H.
Roomlinx acknowledges that, as between Hyatt and Roomlinx, Hyatt has the sole
and exclusive right to the use of any and all of Hyatt’s trademarks, trade
names, service marks, logos, domain names or other designations of source as
Hyatt may designate from time to time (“Marks”).  Roomlinx shall not to use the
Marks without the prior written consent of Hyatt.  If Hyatt consents to any use
of the Marks by Roomlinx, then: (i) Roomlinx shall only use the Marks in
connection with the Services provided by Roomlinx pursuant to this Agreement or
a Hotel Agreement; (ii) Roomlinx shall use the Marks exactly in the form
provided and in conformance with any trademark usage policies provided by Hyatt;
(iii) Roomlinx shall not form any combination marks with the Marks, alter the
Marks or any element thereof in any manner, including size, color, spacing, font
or appearance, (iv) Roomlinx shall not take any action inconsistent with or
otherwise challenge or attack Hyatt’s ownership or registration of the Marks or
the validity of the Marks; (v) Roomlinx shall cease to use, and shall thereafter
refrain from using, any such Marks immediately upon request by Hyatt or
immediately upon the termination or expiration of this Agreement; and (vi)
Roomlinx shall destroy any promotional materials that include the Marks
immediately following the termination or expiration of this Agreement.   Any
goodwill accruing from use of such Marks shall automatically vest and inure to
the benefit of Hyatt.  The provisions of this Section shall survive the
expiration or earlier termination of the Term of this Agreement.

 
 
I.
The Parties agree Roomlinx’s proprietary software within the System and all
related documentation (“Deposit Materials”) will be deposited into escrow, in
accordance with the terms of the Escrow Agreement to be mutually agreed by the
Parties as soon as practicable following the Effective Date, but which shall
include the following terms, among other terms: (i) the cost of escrowee’s
services will be paid for by Roomlinx, (ii) the Deposit Materials will be
deposited by Roomlinx within a certain timeframe and updated concurrent with
updates made by Roomlinx, (iii) in the event of the resignation of the escrowee
(or its successor), the Parties shall promptly appoint a successor escrowee who
is mutually acceptable to both Parties hereto, to act immediately upon such
resignation, in the discharge of duties and responsibilities pursuant to the
terms of the Escrow Agreement, (iv) “Release Conditions” of (a) Roomlinx is no
longer an operating going concern or provides written declaration that it has
abandoned its obligations to provide Services or Systems, or (b) Roomlinx is
subject to voluntary or involuntary bankruptcy or makes assignment for the
benefit of creditors or a receiver is appointed for a substantial part of its
assets, and as a result of the foregoing, is unable to provide the Services, and
(v) Deposit Materials shall be released to Hyatt as a license to use such
Deposit Materials solely to perform the duties under the then current HSAs that
Roomlinx would have otherwise performed to support the Services and Systems
until the Release Conditions have been cured.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Governmental Licenses or Permits; Compliance with Laws.

 
 
A.
Roomlinx represents and warrants that, Roomlinx has obtained, or prior to the
applicable Order shall have obtained, any and all necessary governmental
licenses or permits or consents required for the proper and lawful conduct of
Roomlinx’s business or other activity carried on, in or at any Hotel.  Roomlinx,
at its sole cost and expense, shall at all times comply with the requirements of
each such license, permit or consent.

 
 
B.
Roomlinx represents and warrants that Roomlinx’s performance of any and all
Services performed pursuant to this Agreement or any Hotel Agreement shall, at
Roomlinx’s expense, fully comply with all federal, state or local laws, rules,
regulations and ordinances, which may govern or regulate such
Services.  Roomlinx further agrees, at its own expense, to be solely responsible
for compliance with all federal, state and local laws, rules, regulations, and
ordinances that apply to Roomlinx’s employment status or Roomlinx’s employment
relationship with others.

 
7. 
Insurance.

 
 
A.
Roomlinx shall carry and maintain Workers’ Compensation and Employers liability
insurance affording benefits for all employees in an amount as required by
applicable statutes in which the work or any portion of the work is performed
and employers’ liability insurance with limits of [***] for each accident or
disease, Comprehensive General Liability insurance through companies
satisfactory to Hyatt endorsed to include products and completed operations and
contractual liability in a minimum amount of [***] per occurrence, Automobile
Liability insurance with a combined single limit of [***] per occurrence for
bodily injury and/or property damage and Umbrella or Excess Liability Insurance
with limits not less than [***] per occurrence.

 
 
Roomlinx shall carry cyber insurance, with coverage inclusive of Roomlinx’s
Processing of Personal Information hereunder, concurrent with the execution of
this Agreement (“Cyber Insurance”) in an aggregate amount of [***] with an
additional [***] in identical coverage added for every 5,000 Rooms installed
with Mid Option or Full Option iTV System (e.g., when 5,000 Rooms are installed
with Mid Option or Full Option iTV System, aggregate coverage amount must be
[***]), up to a maximum of an aggregate amount of [***], and (ii) patent
insurance, with coverage inclusive of Roomlinx and third party intellectual
property, equipment and software in the Systems or Services, shall be issued by
the carrier concurrent with the execution of this Agreement (“Patent Insurance”)
in an aggregate amount of [***] with an additional [***] in identical coverage
added for every 10,000 Rooms installed with Mid Option or Full Option iTV System
in excess of 30,000 Rooms (e.g., when 40,000 Rooms are installed with Mid Option
or Full Option iTV System, aggregate coverage amount must be [***]).

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
Roomlinx shall furnish to Hyatt a Certificate of Insurance evidencing such
coverage prior to the commencement of Services under any Hotel Agreement and
shall continue to provide Hyatt with subsequent Certificates of Insurance
evidencing uninterrupted compliance with this insurance requirement until the
termination of this Agreement.  With the exception of Workers’ Compensation
Insurance, the insurance certificate shall specifically state that: “(i) Hyatt
Hotels Corporation; (ii) Hyatt Corporation; and (iii) all entities (and any
members to such entities) that are parties to the management agreement,
operating agreement, franchise agreement and/or ground lease agreement
pertaining to each Hotel that has entered into an HSA” are named as additional
insureds under the above policies (each, an “Additional Insured”); such
insurance shall be primary and not contributory with Hyatt’s or a Hotel’s
insurance.

 
 
C.
Roomlinx hereby waives and shall cause its Cyber Insurance carrier to waive
their rights of subrogation against the Additional Insureds and each of their
respective Affiliates, directors, officers, members, and employees.

 
 
D.
The provisions of this Section shall survive termination or expiration of this
Agreement.

 
8.
Indemnification and Limitation of Liability.

 
 
A.
Except to the extent caused by a Hyatt Indemnitees’ (which excludes Hotel
guests) willful misconduct or gross negligence, Roomlinx shall defend, indemnify
and hold harmless Hyatt, its Affiliates and their respective officers,
directors, agents, members, representatives and employees (subject to Section
8L, collectively, the “Hyatt Indemnitees”) from and against any and all third
party (which such third party shall exclude any Hotels) actions, claims,
proceedings or allegations (collectively, “Claims”) for any losses, expenses,
costs, and/or damages, including reasonable attorneys’ fees (collectively,
“Losses”), arising out of or relating to:

 
 
i.
Roomlinx’ (1) breach of its representations or warranties; or (2) material
breach of its obligations hereunder;

 
 
ii.
Subject to Section 8(I) and Section 8(J), any (1) violation, infringement or
misappropriation of third party intellectual property rights by Roomlinx-owned
intellectual property, equipment or software in the Systems or Services, or (2)
violation, infringement or misappropriation of third party intellectual property
rights caused by third party (which such third party excludes the Hyatt
Indemnitees) intellectual property, equipment or software in the Systems or
Services, in both cases, excluding any Claims arising out of or relating to the
unauthorized use or unauthorized modification of such Systems or Services by
Hyatt, a Hotel, guests or any other third party under Hyatt’s direction (such
exclusion, an “Excluded Claim” and such Claims not including Excluded Claims,
“IP Claims”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
A breach of Roomlinx’ obligations set forth in Sections 10 or 11;

 
 
iv.
Roomlinx’ gross negligence, fraud or willful misconduct; or

 
 
iv.
Any bodily injuries to or the death of any of Roomlinx’s employees or
contractors working at any hotel, however caused or occasioned, or any property
damage.

 
 
B.
For the avoidance of doubt, and without limiting any of the obligations set
forth in Section 8(A) but subject to Section 8(G) and (J), Roomlinx shall
indemnify, defend and hold harmless the Hyatt Indemnitees for any Claims for
Losses relating to or arising out of Roomlinx’ agreements with third-party
manufacturers, software licensors or content distributors.

 
 
C.
Hyatt shall indemnify, defend and hold harmless Roomlinx and its affiliates and
their respective officers, directors, agents, representatives and employees from
and against any and all Claims for Losses arising out of or relating to (i)
Hyatt’s breach of its representations or warranties or material breach of its
obligations hereunder; or (ii) Hyatt’s gross negligence or willful
misconduct.  For the avoidance of doubt, the Parties acknowledge and agree that
Hyatt is not responsible or liable for the acts or omissions of any Hotel
guests.

 
 
D.
EXCEPT WITH RESPECT TO: (I) ANY LOSSES FROM A BREACH OF A PARTY’S OBLIGATIONS
UNDER SECTIONS 10 OR 11, (II) ROOMLINX’ WRONGFUL TERMINATION OR ABANDONMENT OF
THE SERVICES, (III) A PARTY’S FRAUD OR WILLFUL MISCONDUCT AND (IV) LOSSES DUE TO
A PARTY’S OBLIGATIONS SET FORTH IN SECTIONS 8(A), 8(B) OR 8(C), IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY
SPECIAL, EXEMPLARY, INCIDENTAL, INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES,
INCLUDING ANY DAMAGES OR LOSSES RELATING TO LOST PROFITS, DATA OR USE REGARDLESS
OF WHETHER A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 
 
 

--------------------------------------------------------------------------------

 
 
 
E.
EXCEPT WITH RESPECT TO: (I) ANY LOSSES FROM A BREACH OF A PARTY’S OBLIGATIONS
UNDER SECTIONS 10 OR 11, (II) ROOMLINX’ WRONGFUL TERMINATION OR ABANDONMENT OF
THE SERVICES, (III) A PARTY’S FRAUD OR WILLFUL MISCONDUCT; AND (IV) LOSSES DUE
TO A PARTY’S OBLIGATIONS SET FORTH IN SECTIONS 8(A), 8(B) OR 8(C) (OTHER THAN
SECTION 8(A)(I) AND 8(C)(I) THAT ARE NOT RELATED TO OR ARISING FROM BREACHES OF
SECTIONS 10, 11 OR 13(B)(III-V) BY ROOMLINX OR SECTION 13(D) BY HYATT), EACH
PARTY’S TOTAL MAXIMUM LIABILITY TO THE OTHER PARTY UNDER OR IN RESPECT OF THIS
AGREEMENT SHALL NOT EXCEED THE GREATER OF: (A) [***] DOLLARS; OR (B) AN AMOUNT
EQUAL TO THE [***] MONTHS SYSTEM REVENUE (AS DEFINED BELOW) FOR THE SYSTEMS AND
SERVICES PRIOR TO SUCH CLAIM.

 
 
F.
For purposes of this Agreement, “System Revenue” means: (i) the total paid to
Roomlinx as described in Exhibit A in respect of the iTV Systems and Services,
(ii) monthly fees paid to Roomlinx as described in Exhibit A for the HSIA
Systems and Services; and (iii) advertising Other Net Revenues as described in
Exhibit A and paid to Roomlinx.

 
 
G.
The Parties agree that to the extent an entity is covered as both a Hyatt
Indemnitee under this Agreement and a Hotel Indemnitee under the HSA, the entity
shall  exercise its rights under this Agreement as a Hyatt Indemnitee first and
not as a Hotel Indemnitee under an HSA.

 
 
H.
The provisions of this Section 8 shall survive termination or expiration of this
Agreement.

 
 
I.
[***]

 
 
J.
The Parties acknowledge and agree that the obligations of Roomlinx with respect
to any Claim for Loss set forth in Section 8(A)(ii)(2), together with any Claim
for Loss set forth in Section 8(A)(ii)(2) under a HSA shall be subject to cap
equal to [***] plus an additional [***] for every 10,000 Rooms installed with
Mid Option or Full Option after installation of such Mid Option or Full Option
at 30,000 Rooms.

 
 
 

--------------------------------------------------------------------------------

 
 
 
K.
A Party seeking indemnity under this Section 8 (“Indemnified Party”) shall
provide the other Party (“Indemnifying Party”) with prompt written notice of any
such third party claim made against it for which it is entitled to indemnity
hereunder.  Each Party shall cooperate with the other Party and in the defense
of any such claim, suit or proceeding, including appeals, negotiations and any
settlement or compromise thereof, provided that Indemnifying Party shall have
the right to control the defense, negotiations and settlement or compromise
thereof and shall keep the Indemnified Party informed of the proceedings and
review and consider input from the Indemnified Party; provided, that Indemnified
Party shall be given the right to consent to the terms of any settlement or
compromise with respect to such matter under which the Indemnified Party is
required to admit liability, and such approval shall not be unreasonably
withheld by Indemnified Party.

 
 
L
For clarity, the Parties intend for any rights with respect to indemnification
for a Hotel to arise pursuant to an HSA and not pursuant to this Agreement.

 
9.
Termination.

 
 
A.
Roomlinx shall have the right to terminate this Agreement only if Hyatt
materially breaches Sections 5, 10 or 13(D) and fails to cure such breach within
thirty (30) days after Hyatt’s receipt of written notice from Roomlinx of such
failure.  Further, any such termination shall not limit or cancel Roomlinx’s
obligations as set forth in Section 9(H).

 
 
B.
Roomlinx shall ensure that Roomlinx’s termination rights under each Hotel
Agreement are comparable to Section 9(A), provided that, in the event Roomlinx
seeks to terminate it must send a notice of termination to the Hotel and the
Hotel will have another thirty (30) days to cure before the termination becomes
effective.

 
 
C.
In the event that Roomlinx is in material breach of any provision of this
Agreement, Hyatt shall so notify Roomlinx in writing.  Notwithstanding anything
else contained in this Agreement, if Roomlinx does not cure such breach to the
reasonable satisfaction of Hyatt within forty-five (45) calendar days of its
receipt of notice, Hyatt may immediately terminate this Agreement.

 
 
D.
Any termination of this Agreement shall have no effect on any then-effective
Hotel Agreements and the parties’ rights and obligations thereunder, except if
Hyatt terminates this Agreement under Section 9(C) or 9(E) or Roomlinx
terminates this Agreement under Section 9(A), then such terminating Party shall
have the right to terminate any then-effective Hotel Agreements.  Conflicts with
the foregoing notwithstanding, any such termination shall not limit or cancel
Roomlinx’s transition obligations as set forth in Section 9(H).

 
 
 

--------------------------------------------------------------------------------

 
 
 
E.
In the event Roomlinx is subject to bankruptcy, assignment for the benefit of
its creditors, is in receivership or similar proceeding, Hyatt, with fifteen
(15) days advance notice to Roomlinx, may terminate this Agreement.

 
 
F.
In the event of a delegation, transfer, assignment, change of control or
ownership by Roomlinx or the sale of all or substantially all of its assets, in
each case (i) to an entity that is not 50% or greater owned or controlled by
persons or entities that were Roomlinx stockholders immediately prior to such
occurrence, (ii) where Roomlinx management personnel are not running the
business that will provide the Services, and (iii) where the Party acquiring
control or ownership has stockholder equity less than Roomlinx then current
stockholders’ equity, then Hyatt shall evaluate the new owner’s ability to
continue to provide Services and maintain the commitment to Hyatt’s strategic
direction.  Within thirty (30) days of notice from Roomlinx and request for
Hyatt’s election prior to consummation of such transaction, in Hyatt’s sole
discretion, Hyatt may elect to express its disapproval of such transaction by
providing written notice and identifying such notice as disapproval under this
Section (“Disapproval”) and, by providing such Disapproval, have the right, but
not the obligation, to terminate this Agreement and any Hotel Agreements (either
at once or in staggered fashion), without penalty or liability, by providing
Roomlinx with a ninety (90) day advance written election of such termination for
any Hotel Agreement or this Agreement at any point within a twenty-four (24)
month period after consummation of such transaction; provided, for clarity, any
right to termination is contingent and effective only upon consummation of such
transaction.  If Hyatt does not provide such Disapproval within such thirty-day
period, then its subsequent termination rights for such transaction (but not
future transactions) under this Section shall lapse.

 
 
G.
Upon any termination or expiration of this Agreement, each Party shall return
the Confidential Information of the other Party to such Party and shall pay all
amounts accrued and owing but unpaid in accordance with the terms of the
Agreement.

 
 
H.
For a period up to one-hundred and twenty (120) days beyond any expiration or
termination of the Term, Roomlinx shall provide to Hyatt or to its designees
(collectively, “Successor”), reasonable termination assistance (including
non-Confidential and non-proprietary knowledge transfer) to allow the services
provided by a third-party similar to the Services to continue without
interruption or adverse effect and to facilitate the orderly transfer of the
Services to the Successor; provided, this shall be subject to any
confidentiality requirements of Roomlinx and compliance with applicable
laws.  Roomlinx shall provide such reasonable termination assistance to Hyatt
regardless of the reason for termination, so long as Hyatt has fully paid all
overdue, undisputed amounts.  The fees set forth in this Agreement include
reasonable termination assistance.  Further, to the extent prior to the
expiration or termination of the Term there was no Renewal Term, Roomlinx agrees
to perform all Services and provide all Systems and Hyatt or Hotel shall pay for
such Services and Systems during the one-hundred and twenty day transition
period described above.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Confidentiality.

 
 
A.
“Hyatt Confidential Information” includes: (i) information related to Hyatt’s
tests, ideas software, architecture and other technologies, (ii) information
related to Hyatt’s business or business plans, (iii) information which Hyatt
maintains for business purposes, (iv) proprietary information disclosed by Hyatt
to Roomlinx; and (v) any other information which Roomlinx is informed or
reasonably ought to know Hyatt regards as confidential.

 
 
B.
“Roomlinx Confidential Information” (which as between Roomlinx and Hyatt is
owned by Roomlinx) includes: (i) information concerning Roomlinx’ tests, ideas,
software, architecture and other technologies, (ii) information concerning
Roomlinx’ business or business plans and information provided under Section
3(C)(iii), (iii) information which Roomlinx’ maintains for business purposes, ,
(iv) proprietary information disclosed by Roomlinx to Hyatt; and (v) any other
information which Hyatt is informed or reasonably ought to know Roomlinx regards
as confidential.

 
 
C.
Each Party acknowledges that, each Party will acquire information about the
other Party pursuant to this Agreement including each other Party’s business
activities and operations, its technical information, know-how or trade secrets,
all of which are highly confidential and proprietary to the Party disclosing
such information The Hyatt Confidential Information and the Roomlinx
Confidential Information are herein collectively referred to as the
“Confidential Information”).  Subject to subsection (D) below, Confidential
Information shall include this Agreement, the terms thereof and the negotiations
in respect thereof.  Confidential Information shall not include information: (i)
generally available to or known by the public: (ii) that was disclosed to a
Party by a third party without breach by such third party of any legal or
contractual obligation, (iii) a Party can demonstrate it knew prior to
disclosure by the disclosing Party; or (iv) information independently developed
by a Party outside the scope of this Agreement and without access to or use of
the Confidential Information of the disclosing Party.

 
 
 

--------------------------------------------------------------------------------

 
 
 
D.
Each Party shall hold all Confidential Information disclosed to it in strict
confidence and shall not reveal such Confidential Information to any third party
except for any Affiliates of the receiving Party or Hyatt employees if the Hyatt
is the receiving Party or either Party’s contractors who, in each case, have a
need to know such Confidential Information to perform its respective obligations
under this Agreement and are subject to confidentiality and non-use obligations
that are the same or substantially similar to the confidentiality and non-use
obligations set forth in this Agreement.  A Party shall have the right to
disclose the Confidential Information (including this Agreement or terms hereof)
pursuant to requirements of federal or states securities laws or regulations a
court order, proceeding or equivalent arbitration tribunal order or in order to
enforce  the terms of this Agreement or any Hotel Agreement; provided, however,
that the receiving Party shall provide the disclosing Party prior written
notice, as soon as reasonably possible and to the extent legally permissible, of
such disclosure requirements, court order, proceeding or equivalent arbitration
tribunal order and cooperate with the disclosing party to limit the disclosure
of such Confidential Information.

 
 
E.
Each Party shall safeguard the Confidential Information with at least as great a
degree of care that is the same or better than the degree of care such as the
receiving Party uses to safeguard its own highly sensitive confidential
information relating to its own business but in any case no less than a
reasonable degree of care.

 
 
F.
If either Party breaches the obligations set forth in this Section 10, the
non-breaching Party shall have, in addition to all other rights in law and
equity, the right to seek injunctive relief, it being acknowledged and agreed by
the Parties that such breach may cause irreparable injury to such Party and that
money damages may not provide an adequate remedy.

 
 
G.
Each Party shall remain the owner of its own Confidential Information.

 
11.           Data Privacy.  A breach of the following data privacy and
protection provision (the “Data Privacy and Protection Provision”) shall be
deemed a material breach of this Agreement.
 
 
A.
Requirements for Data Processor:  In the event Roomlinx or its agents Process
(“Process” and its variants for purposes of this Section includes access,
collect, record, organize, use, store, adapt, alter, retrieve, consult,
transfer, disclose or destroy) any information relating to a natural person that
can be identified or becomes identifiable by virtue of such information, on
behalf of Hyatt or its affiliates (collectively, “Personal Information”),
Roomlinx in connection with this Agreement shall and shall cause its agents and
personnel that Process such Personal Information to:

 
 
i.
comply with all data protection and privacy laws and regulations in any relevant
jurisdictions that are applicable to Roomlinx’ Processing of Personal
Information in accordance with this Agreement (together, the “Data Protection
Laws”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
ii.
agree that, as between the Parties, all such Personal Information shall be
deemed to be Hyatt Confidential Information (as defined in Section 10) that is
owned by Hyatt and its Affiliates;

 
 
iii.
Process and retain that Personal Information only on the prior written
instructions of Hyatt and only to the extent reasonably necessary for
performance of this Agreement;

 
 
iv.
implement  reasonable technical and organizational measures to protect that
Personal Information against accidental or unlawful destruction or accidental
loss, alteration, unauthorized disclosure or access (including, without
limitation, during disposal of such Personal Information), in particular where
the Processing involves the transmission of data over a network, and against all
other unlawful forms of Processing;

 
 

 
v.
implement measures to protect Personal Information in accordance with reasonable
compliance programs enacted by Hyatt from time to time and provided to Roomlinx
in advance in writing;

 
 
vi.
take reasonable steps to ensure the reliability of personnel who have access to
the Personal Information, including, without limitation that such personnel are
qualified to do so and have received proper training; and require such personnel
to comply with Roomlinx’ obligations under this Data Privacy and Protection
Provision;

 
 
vii.
not disclose Personal Information to any person except: (x) as required or
permitted by this Agreement; (y) with the prior written consent of Hyatt; or (z)
pursuant to an order or requirement of a court of law, administrative agency, or
other governmental body, provided that, if not prohibited from doing so,
Roomlinx gives reasonable notice to Hyatt to contest such order or requirement;

 
 
viii.
promptly notify Licensee of (x) requests for information or complaints about the
Processing of Personal Information; (y) requests for access to Personal
Information; or (z) requests for Personal Information to be deleted or
corrected;

 
 
ix.
fully cooperate with Hyatt regarding any of the items referred to above and
provide Hyatt with information Hyatt reasonably requires to respond to requests
or complaints of that or a similar nature (whether made to Hyatt, Roomlinx or a
third party);

 
 
x.
inform Hyatt promptly in case the Personal Information is at risk from seizure
(including, without limitation, for purposes of satisfying a debt), insolvency
or bankruptcy measures or any other activities of third parties.  Roomlinx shall
in such cases inform all third parties that the Personal Information is the sole
property of Hyatt; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
xi.
not transfer Personal Information across a national border except (y) with the
prior written consent of Hyatt; or (z) where Personal Information originates
from the European Economic Area, with the  prior written consent of Hyatt and
subject to any additional requirements of Hyatt (which may, for the avoidance of
doubt, require Roomlinx to ensure such parties as are reasonably specified by
Licensee enter into the appropriate Model Clauses, which shall be defined as any
or all of the contractual clauses referred to in European Commission Decisions
C(2010) 593, C(2001) 4540, C(2001) 1539 and C(2004) 5271).

 
B.            Roomlinx shall also:
 
 
i.
notify Hyatt promptly should it be aware that, or reasonably suspect that, any
breach of the clauses above or any other breach of security or unauthorized
disclosure of or access to any Personal Information has occurred (a “Breach”);

 
 
ii.
perform a reasonable investigation to learn the cause of the Breach;

 
 
iii.
promptly take all commercially reasonable steps necessary to remedy the event
and prevent the Breach’s recurrence; and

 
 
iv.
fully cooperate with Hyatt to comply with any notification requirements that may
result from such Breach.  Roomlinx shall document and maintain adequate
retention process and policies for all Breaches in accordance with all
applicable legal and regulatory requirements.

 
C.           Audit.
 
 
i.
Roomlinx shall permit Hyatt or its designated representative (the “Auditor”)
reasonable access to any of Roomlinx’ or its agents’ or subcontractors’
premises, personnel and relevant records as may be reasonably required in order
to (y) fulfill any legally enforceable request by any government departments and
regulatory, statutory and other entities, committees and bodies which, whether
under statute, rules, regulations, codes of practice or otherwise, are entitled
by any applicable law to supervise, regulate, investigate or influence the
matters dealt with in this Agreement or any other affairs of Hyatt; or (z)
undertake verification that Roomlinx is complying with this Data Privacy and
Protection Provision.  Hyatt agrees that such audits shall be conducted no more
than two (2) times per year.

 
 
 

--------------------------------------------------------------------------------

 
 
 
ii.
Hyatt shall use reasonable endeavors to ensure that the conduct of each audit
does not unreasonably disrupt Roomlinx or delay the provision of services by
Roomlinx and that, where possible, individual audits are coordinated with each
other to minimize any disruption. Roomlinx shall provide Hyatt or the Auditor
with all reasonable co-operation, access and assistance in relation to each
audit. Roomlinx shall provide at least five (5) business days’ notice of its
intention to conduct an audit unless such audit is conducted in respect of a
suspected fraud, in which event no notice shall be required. The Parties shall
bear their own costs and expenses incurred in respect of compliance with their
obligations under this clause, unless the audit identifies a material default of
Roomlinx in complying with its obligations under this Data Privacy and
Protection Provision, in which case Roomlinx shall reimburse Hyatt for all its
reasonable costs incurred in the course of the audit.

 
 
iii.
If an audit identifies that: that Roomlinx is failing to comply, in a material
respect,  with any of its obligations under this Data Privacy and Protection
Provision, without prejudice to the other rights and remedies of Hyatt, Roomlinx
shall take the reasonably necessary steps to comply with its obligations at no
additional cost to Hyatt.

 
 
iv.
The Parties may agree that a third party report or certification (e.g., a SSAE
16 type report) provided by Roomlinx will satisfy the above audit requirements.

 
12.
Roomlinx Privacy Policy and Terms of Use.

 
 
A.
Roomlinx shall clearly and conspicuously display its privacy policy in
compliance with applicable law.

 
 
B.
Roomlinx will clearly and conspicuously display its terms of use in an
enforceable manner and in compliance with applicable law and agrees to fully
cooperate with Hyatt regarding the inclusion of language in the terms of use
that is legally protective of Hyatt and the Hotels.

 
 
C.
Conflicts with Section 12(A) notwithstanding, Roomlinx agrees that Roomlinx will
only Process Personal Information on the prior written instructions of
Hyatt  (it being understood and agreed that Processing of a Hotel guests’ name
and/or reservation number solely for use in providing Services to Hotels is
authorized by Hyatt) and only to the extent reasonably necessary for performance
of this Agreement, and, accordingly, practices in Roomlinx’s privacy policy that
are not necessary for performance of this Agreement and otherwise outside the
scope of prior, written instruction provided by Hyatt will not be practiced by
Roomlinx.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Additional Representations and Warranties. In addition to any other warranties,
representations and covenants within this Agreement, the Parties make the
following representations and warranties:

 
 
A.
Mutual.  Each Party represents and warrants to the other Party: (i) such Party’s
execution, delivery and performance of this Agreement have been authorized by
all necessary corporate action, do not violate in any material respect the terms
of any law, regulation, or court order to which such Party is subject, do not
violate or contravene the terms of any material agreement to which such Party is
a party, and are not subject to the consent or approval of any third party, (ii)
this Agreement is the valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to
creditors’ rights generally, or general equitable principles, (iii) such Party
is not subject to any pending or, to such Party’s knowledge, threatened
litigation or governmental action which could interfere with such Party’s
performance of its obligations hereunder, and (iv) such Party has secured or
shall secure all material permits, licenses, regulatory approvals and
registrations to perform its obligations hereunder.

 
 
B.
By Roomlinx.  Roomlinx makes the following representations and warranties to
Hyatt:

 
 
i.
that all Services provided by Roomlinx to the Hotels shall be completed in a
good, professional, workmanlike manner, with the degree of skill and care that
is required by current, good and sound professional procedures and practices and
in accordance with any applicable industry standards as well as specifications
and this Agreement, provided that, for clarity, except in the event of multiple
Service Level Agreement failures across multiple Hotels, Hyatt agrees that this
provision is not intended to and will not provide Hyatt or Hotel with an
additional right and remedy for Service Level failures beyond those rights and
remedies which are present in the Service Level Agreement;

 
 
ii.
that Roomlinx will take commercially reasonable efforts to install equipment in
a way that helps protect equipment from guest abuse and that Roomlinx will take
commercially reasonable efforts (including, without limitation, technical
efforts) to prevent and identify user abuses of the terms and conditions
applicable to System and Service usage, including, the use of the Internet.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
that the Services and System, including any Roomlinx-originated advertising, and
all equipment, hardware and software associated therewith, do not infringe,
violate or misappropriate any third party patent, trademark, copyright, trade
secret or intellectual property rights; provided, however, as to any third party
Intellectual Property included in the Services and System, Roomlinx does not
provide any representation or warranty itself, but only passes through any such
third party’s representations and warranties, as applicable.

 
 
iv.
if, in connection with its performance under this Agreement, it shall receive,
access, transmit, store or process data (“Cardholder Data”) relating to a
payment card bearing the logo of a member of the Payment Card Industry (“PCI”)
Security Standards Council or to the person to whom such payment card is issued,
Roomlinx shall be responsible for maintaining the confidentiality and security
of such Cardholder Data. Roomlinx warrants and represents that it will, at all
times during the term hereof and thereafter, in accessing, transmitting, storing
or processing Cardholder Data, comply with the standards and measures required
under the then-current version of the PCI Data Security Standards (“PCI DSS”),
including, without limitation, all associated audit and certification
requirements, and with any other applicable requirements as may be promulgated
from time to time by the PCI Security Standards Council, by any member thereof,
or by any entity that functions as an acquirer with respect to a payment card
bearing the logo of a PCI member. In addition, if Roomlinx, in connection with
its performance under this Agreement, uses or provides (i) any payment
applications that store, process or transmit Cardholder Data as part of
authorization or settlement, or (ii) any personal identification number (PIN)
entry terminals used for payment card transactions, Roomlinx will ensure that
such payment applications or PIN entry terminals, as the case may be, comply
with applicable PCI security standards and requirements, including the PIN Entry
Device Security Requirements and the Payment Application Data Security Standard.
Hyatt will be entitled to reasonably audit, up to two times per year, Roomlinx’s
compliance with the warranties and representations contained in this paragraph
(the “Data Security Warranties”).

 
 
 

--------------------------------------------------------------------------------

 
 
 
v.
the Roomlinx software provided in the System and Services shall not deliver any
viruses, Trojan horses, trap doors, back doors, Easter eggs, worms, time bombs,
cancelbots or other computer programming routines that are intended to damage,
detrimentally interfere with, surreptitiously intercept or expropriate the
contents of any databases and/or the normal operation of any computer systems
(“Virus”) (the “Virus Warranty”).  To protect against the introduction of
Viruses, Roomlinx shall allow commercially reasonably prudent procedures and use
then-current commercially available Virus detection mechanisms to test that such
software at the time of delivery is free (within the limitations of such
commercially available virus detection mechanisms) of all Viruses.  Roomlinx
agrees that, in the event any such Virus is found to have been introduced by it
due to its failure to comply with the Virus detection standards set forth in
this Section, then Vendor shall make the necessary modifications to such
infected software required to cure such Virus and to remedy any damage or other
deleterious effects caused by such Virus.  Roomlinx shall be responsible for
providing reasonable security for its website users that is at least the
industry standard.  Roomlinx shall take reasonable security precautions to
prevent unauthorized access to the information or communications of any user of
the website.

 
 
C.
EXCEPT FOR THE EXPRESS WARRANTIES STATED IN THIS AGREEMENT, EACH PARTY DISCLAIMS
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 
 
D.
By Hyatt.  Subject to Section 3(E), Hyatt represents and warrants to Roomlinx
that if a Hotel is party to a Hotel Agreement and an iTV System is installed in
such Hotel, Hotel will not put another TV system in any of its Rooms, except in
the case of a pilot program for an alternate TV system that satisfies the
following conditions: [***].

 
14.
Personnel.

 
 
A.
Background Checks for Roomlinx Personnel.  Roomlinx shall ensure that Roomlinx
personnel are authorized to work in any country in which they are assigned to
perform Services and are not otherwise disqualified from performing the Services
under applicable law.  To the extent allowed by applicable law, Roomlinx shall
conduct its standard background check on all Roomlinx personnel or approved
subcontractors and shall review the results of the background check to verify
that the Roomlinx personnel or approved subcontractors meets Roomlinx’s and
Hyatt’s standards for employment.  Such background check shall be in the form
generally used by Roomlinx and Hyatt in its initial hiring of employees or
contracting for contractors or, as applicable, during the employment-screening
process but must, at a minimum, detail the applicable arrest record, credit
history and employment history, if available in the applicable jurisdiction and
in accordance with Roomlinx’s and Hyatt’s standards for employment.  Hyatt shall
have the right, at its sole option and discretion, to refuse access to any Hyatt
or Hotel facility.

 
 
 

--------------------------------------------------------------------------------

 
 
B.           Roomlinx Key Personnel.
 
 
i.
Designation.  Any key personnel for Roomlinx shall be designated in an
applicable Statement of Work (“Key Personnel”).  The designated Roomlinx Key
Personnel may be modified in writing from time-to-time in accordance with this
Agreement and shall be deemed modified upon any replacement or substitution of a
new person for any Roomlinx Key Personnel.  Prior to the assignment, hiring or
designation of any person as a Roomlinx Key Personnel, Hyatt shall have the
right to reasonably approve the selection of such person.  Roomlinx shall not
hire, assign or designate any new person to fill the position or perform the
duties provided by any Roomlinx Key Personnel without providing to Hyatt
reasonable prior written notice of such new person and a reasonable opportunity
to meet such new person prior to such new person filling the position or
performing the applicable duties.  If Hyatt objects to the proposed assignment,
the Parties shall attempt to resolve Hyatt’s concerns on a mutually agreeable
basis.  If the Parties have not been able to resolve Hyatt’s concerns within
five (5) business days of Hyatt communicating its concerns, Roomlinx shall not
assign the individual to that position and shall propose to Hyatt the assignment
of another individual of suitable ability and qualifications.  Roomlinx shall
use commercially reasonable efforts so that all Roomlinx Key Personnel have at
least one designated individual as his or her core knowledge backup.

 
 
ii.
Removal/Replacement.  All Roomlinx Key Personnel shall be assigned to perform
the Services on such basis (e.g., full time assignment or otherwise) as needed
to ensure that the Services contemplated hereunder are provided in an efficient
and timely manner and in accordance with this Agreement. For two (2) years from
the effective date of the applicable Statement of Work, Roomlinx shall
not:  (A) undertake any action with respect to any Roomlinx Key Personnel that
would result in the alteration or reduction of time expended by such Roomlinx
Key Personnel in performance of Roomlinx’s duties under this Agreement; or
(B) transfer, reassign or otherwise redeploy any Roomlinx Key Personnel from
performance of Roomlinx’s duties under this Agreement, except in the case of a
voluntary termination, disability, health-related incapacity or for
cause.  Conflicts with the foregoing notwithstanding, nothing herein shall
modify Roomlinx’ right to terminate any of its employees or contractors pursuant
to applicable law.

 
 
 

--------------------------------------------------------------------------------

 
 

 
iii.
Removal of Roomlinx Personnel by Hyatt.  Notwithstanding anything contained
herein to the contrary, if Hyatt believes that the performance or conduct of any
Roomlinx personnel or approved subcontractors retained by Roomlinx to perform
Roomlinx’s obligations under this Agreement (including Roomlinx Key Personnel)
is unsatisfactory for any reasonable and lawful reason or is not in compliance
with the provisions of this Agreement (including actual or suspected violations
of the terms and conditions of this Agreement or the Hyatt polices and
procedures), Hyatt shall so notify Roomlinx in writing and Roomlinx shall, at
Roomlinx’s cost, either:  (A) promptly address the performance or conduct of
such Roomlinx Personnel; or (B) (i) if the performance or conduct is curable, as
reasonably determined by Hyatt, and Roomlinx is unable to cure the performance
or conduct of such Roomlinx Personnel within five (5) days after Hyatt’s
notification, or (ii) if the performance or conduct is not curable, as
reasonably determined by Hyatt, in either case, at Hyatt’s request, immediately
replace such Roomlinx Personnel with another Roomlinx Personnel acceptable to
Hyatt and with sufficient knowledge and expertise to perform the Services in
accordance with this Agreement.

 
 
C.
Compliance with Hyatt Policies and Rules.  In performing the Services and while
at any Hyatt facilities, Roomlinx and Roomlinx personnel and approved
subcontractors shall:  (i) conduct themselves in a businesslike manner;
(ii)comply with any provided standards, policies, practices, processes,
procedures, controls and rules of Hyatt regarding confidentiality, security,
record retention, safety and health and personal, professional and ethical
conduct (including those contained in Hyatt personnel manuals and other written
policies and procedures); and (iii) comply with all policies, rules and
regulations applicable to the Hyatt facilities or the provision of the Services,
and all additions and modifications to each of subsections (ii) and
(iii) (collectively, “Hyatt Policies and Rules”).  Hyatt Policies and Rules, and
additions or modifications thereto, shall be communicated in writing to Roomlinx
or may be made available to Roomlinx or Roomlinx personnel and approved
subcontractors by conspicuous posting at a Hyatt facility, electronic posting or
other means generally used by Hyatt to disseminate such information to its
employees or contractors.  Roomlinx shall be responsible for the promulgation
and distribution of Hyatt Policies and Rules to Roomlinx Personnel to the extent
necessary and appropriate.

 
15.
Disputes.

 
 
A.
Except as otherwise expressly provided in this Section and Agreement, the
Parties agree that any dispute or controversy between the Parties arising under
or in connection with this Agreement (“Dispute”) shall be settled exclusively in
accordance with the procedures set forth in this Section.  The Parties agree
that the procedures set forth in this Section shall not be applicable to
disputes or controversies arising in connection with third-party claims against
one or both of the Parties to this Agreement or to any claim, action, suit or
proceeding seeking specific enforcement of the provisions of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
The Parties shall make commercially reasonable efforts to amicably resolve all
Disputes by negotiation in good faith within thirty (30) calendar days following
delivery of such request for resolution.

 
 
C.
If a Dispute cannot be resolved within the thirty (30) days set forth above, the
Parties may seek all legal and equitable remedies available to them. This
Agreement shall be governed by the laws of the State of New York and
jurisdiction and venue for any Disputes shall be exclusively in the courts of
New York City, New York. The Parties submit to such jurisdiction and agree that
venue is convenient.

 
 
D.
The Parties shall continue to fulfill all payment obligations and Roomlinx shall
continue to provide Services during a Dispute.

 
16.           Force Majeure.  Neither Party shall be liable for any delay or
failure in performing its obligations hereunder that is due to circumstances
beyond such Party’s reasonable control, including, but not limited to, acts of
God or the public enemy, actions or decrees of governmental entities, civil
unrest, acts of terrorism, riots, war, fire, floods, explosions, or strikes or
other concerted acts of labor by subcontractors, vendors or materials suppliers
other than those of Roomlinx (each, a “Force Majeure Event”), provided that such
circumstances were not reasonably foreseeable by such Party and, by the exercise
of reasonable commercial due diligence, could not have been prevented or
mitigated by such Party.  Upon the occurrence of a Force Majeure Event, the
affected Party shall give five (5) calendar days notice to the other Party of
the nature of any such conditions and the extent of the anticipated delay
resulting from such conditions, at which time performance of this Agreement,
other than payment obligations, to the extent affected by the Force Majeure
Event shall immediately be suspended without penalty to such affected
Party.  The Party who has been affected shall take all commercially reasonable
actions to resume performance hereunder as soon as such Force Majeure Event is
removed or ceases. If a Party is unable to perform a material obligation
hereunder due to a Force Majeure Event for more than fifteen (15) consecutive
days, this Agreement may be terminated without penalty or damages; provided,
however, that a Party shall remain liable for any fees incurred before Force
Majeure Event, if applicable.
 
17.           Independent Contractor.   Neither Party (nor any employee,
subcontractor or agent thereof) shall be deemed or otherwise considered a
representative, agent, employee, partner or joint venturer of the other
Party.  Further, neither Party (nor any employee, subcontractor or agent
thereof) shall have the authority to enter into any agreement, nor to assume any
liability, on behalf of the other Party, nor to bind or commit the other Party
in any manner, except as expressly provided in this Agreement.  Roomlinx is an
independent contractor and all persons employed to furnish Services hereunder
are employees or contractors of Roomlinx and not of Hyatt.
 
 
 

--------------------------------------------------------------------------------

 
 
18.
Notices.

 
 
A.
All notices or other communications to be given or that may be given by either
Party to the other shall be deemed to have been duly given when made in writing
and delivered in person, delivered by a nationally recognized overnight courier
service or when sent by United States mail, postage prepaid, certified, return
receipt requested, or sent via facsimile with confirmation of receipt with copy
to follow United States mail as required above, in each case addressed as
follows:

 
If to Roomlinx, to:
 
Roomlinx, Inc.
2150 W. 6th Avenue, Suite H
Broomfield, CO 80020
Attention:  CEO
Facsimile: 303-544-1110
 
If to Hyatt, to:
 
Attention: General Counsel
Hyatt Corporation
71 S. Wacker Drive
Chicago, Illinois 60606
 
 
B.
Any such notice or communication shall be deemed given as follows: (i) if
personally delivered or delivered by a nationally recognized overnight courier
service, on the date so delivered; or (ii) if mailed by registered or certified
mail, five (5) calendar days after the date so mailed or on the date the return
receipt is signed, whichever is earlier.  The address to which notices or
communications may be given to either Party may be changed by written notice
given by one Party to the other pursuant to this Section.

 
19.           Binding. This Agreement shall inure to and bind the successors,
assigns and representatives of the Parties, providing, however, this Agreement
may not be assigned by Roomlinx without the prior written consent of Hyatt.
 
20.           EEOC Compliance. As subcontractor to Hyatt, Roomlinx acknowledges
its responsibilities under applicable provisions of Executive Order 11246 and
the implementing regulations of the Department of Labor as well as related
executive orders, all as set forth in Exhibit F, which is attached hereto and
made a part hereof as if fully incorporated herein.
 
 
 

--------------------------------------------------------------------------------

 
 
21.           Entire Agreement.   This Agreement (with all Exhibits) contains
the entire agreement between the Parties hereto, and supersedes any prior
agreement promises and understandings between concerning the subject matter
hereto; provided, however, no executed Hotel Agreement shall modify or otherwise
be incorporated or affect this Agreement.  No representations, inducements,
promises or agreements, oral or other, between the Parties not embodied herein,
shall be of any force or effect.
 
22.           Amendment of Agreement.  This Agreement may be amended, modified
or waived only by a written instrument signed by the Parties hereto.
 
23.
Construction.

 
 
i.
Captions, titles and headings to articles and sections of this Agreement are
inserted for convenience of reference only and are not intended to affect the
interpretation or construction of this Agreement.  Any reference herein to a
particular Section number (e.g., “Section 2”), shall be deemed a reference to
all Sections of this Agreement that bear sub-numbers to the number of the
referenced Section (e.g., Sections 2.1, 2.1.1, etc.).

 
 
ii.
The terms “this Agreement”, “herein”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular article, section
or other portion hereof.

 
 
iii.
The terms “this Agreement”, “herein”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular article, section
or other portion hereof.

 
 
iv.
Unless otherwise specified, “days” means calendar days and the word “dollar” and
the symbol “$” refer to United States Dollars.

 
 
v.
Any use of the term “including” in this Agreement shall be construed as if
followed by the phrase “without limitation” or “but not limited to”.

 
 
vi.
References to any law, legislative act, rule or regulation mean references to
such law, legislative act, rule or regulation in changed or supplemented form or
to a newly adopted law, legislative act, rule or regulation replacing a previous
law, legislative act, rule or regulation.

 
24.          Exhibits.  If there are any terms and conditions contained in any
exhibit attached hereto which are inconsistent with or additional to the terms
and conditions contained in this Agreement, the terms and conditions of this
Agreement shall prevail over any inconsistent terms.
 
25.           Headings.   The headings used in this Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement nor the intent of any provision thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
26.           Survival.  The terms, conditions and warranties contained in this
Agreement or any purchase order that by their sense and context are intended to
survive the termination or expiration of this Agreement shall so survive,
including the provisions of Sections 8-14, 15, 18, 19 and 21-29.
 
27.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
28.           Press Release. Promptly following the date hereof, the Parties
shall release a mutually agreeable joint press release summarizing this
Agreement.  Except as provided in the prior sentence or as required by law,
stock exchange or Securities and Exchange Commission rule, the Parties shall
maintain in confidence the terms and conditions set forth herein.
 
29.           Assignment. This Agreement or any interest herein, or the rights
and obligations hereunder, may not be delegated, transferred, or assigned, in
whole or in part, by either Party, without the prior written consent of the
Party, except as follows:
 
A.           with respect to Hyatt, (i) which Hyatt shall have the right to
delegate, transfer or assign this Agreement to an Affiliate that is a
Hyatt-branded Affiliate who has comparable financial credibility and who
expressly assumes this Agreement or (ii) pursuant to a merger, acquisition,
reincorporation, reorganization or change of control or ownership or the sale of
all or substantially all of its assets, and the assignee or successor expressly
assumes this Agreement; or
 
B.           with respect to Roomlinx, subject at all times to the requirements
of Section 9(F), pursuant to a merger, acquisition, reincorporation,
reorganization or change of control or ownership or the sale of all or
substantially all of its assets, and the assignee or successor expressly assumes
this Agreement.
 
[Signatures on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Master Services &
Equipment Purchase Agreement as of the Effective Date.
 
Hyatt Corporation
 
Roomlinx, Inc.
     
By:
 
 
By:
 

 
Name:
 
 
Name:
 

 
Title:
 
 
Title:
 

 
 